EXHIBIT 10.54

SALIX PHARMACEUTICALS, LTD.

2005 STOCK PLAN

NOTICE OF RESTRICTED STOCK GRANT

Salix Pharmaceuticals, Ltd. (the “Company”) hereby grants you,              (the
“Grantee”), shares of restricted common stock of the Company. Subject to the
provisions of the Terms and Conditions of Restricted Stock Grant attached hereto
as Appendix A and the 2005 Stock Plan attached hereto as Appendix B, the
principal features of this grant are as follows:

 

Date of Grant:

       

Number of Shares:

       

Fair Market Value:

       

Vesting Commencement Date:

       

Vesting Terms:

  Except as provided in Appendix A, the Shares will vest in equal amounts
annually on the first, second, third and fourth anniversary of the Vesting
Commencement Date, subject to the Grantee remaining an Employee or Consultant of
the Company.

IMPORTANT:

Your signature below indicates your agreement and understanding that this grant
is subject to all of the Terms and Conditions of Restricted Stock Grant
contained in Appendix A and the 2005 Stock Plan attached in Appendix B.

Dated:                     , 20    .

 

Grantee:    

SALIX PHARMACEUTICALS, LTD.

                                                                               
                              

By:

                                           
                                                                        Title:  
   Print Name      



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

1. Definitions. As used herein, the following definitions will apply:

(a) “Agreement” means this Restricted Stock Grant.

(b) “Board” means the Board of Directors of the Company.

(c) “Committee” means the Compensation Committee of the Board or other persons
appointed by the Board.

(d) “Common Stock” means the common stock of the Company.

(e) “Company” means Salix Pharmaceuticals, Ltd. and any corporation or any other
entity (including, but not limited to, partnerships and joint ventures)
controlling, controlled by, or under common control with Salix Pharmaceuticals,
Ltd.

(f) “Consultant” shall mean any person, including an advisor, engaged by the
Company or any Parent or Subsidiary to render services to such entity, and any
Director of the Company whether compensated for such services or not.

(g) “Employee” shall mean any person employed by the Company or any Parent or
Subsidiary of the Company. The payment of a Director’s fee by the Company shall
not be sufficient to constitute “employment” by the Company.

(h) “Grant” means the grant of Shares pursuant to this Agreement.

(i) “Shares” means Shares of restricted Common Stock issued pursuant to this
Agreement.

2. Grant. The Company hereby grants to the Grantee that number of Shares set
forth in the Notice of Restricted Stock Grant to which this Agreement is
attached, subject in all respects to the terms and conditions in this Agreement
and the terms, definitions and provisions of the Salix Pharmaceuticals, Ltd.
2005 Stock Plan (the “Plan”) adopted by the Company, which is incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Agreement.

3. Shares Held in Escrow. Unless and until the Shares have vested in the manner
set forth in Sections 4 or 5, such Shares will be issued in the name of the
Grantee and held by the Secretary of the Company as escrow agent (the “Escrow
Agent”), and will not be sold, transferred or otherwise disposed of, and will
not be pledged or otherwise hypothecated. The Company may instruct the transfer
agent for its Common Stock to place a legend on the certificates representing
the Shares or otherwise note in its records as to the restrictions on transfer
set forth in this Agreement. The certificate or certificates representing the
Shares will not be delivered by the Escrow Agent to the Grantee unless and until
such Shares have vested and all other terms and conditions in this Agreement
have been satisfied.

4. Vesting Schedule. Except as provided in Section 5, and subject to Section 6,
all Shares subject to this Agreement will vest as set forth in the Notice of
Restricted Stock Grant to which this Agreement is attached. Vesting will occur
only if the Grantee remains an Employee or Consultant through the applicable
vesting date.

5. Accelerated Vesting.

(a) In the event of a termination of the employment, consultancy or directorship
of Grantee as a result of his or her death or disability, all Shares subject to
this Agreement shall immediately vest.

(b) In the event of a Change in Control (as such term is defined in the Plan),
all Shares subject to this Agreement shall immediately vest.



--------------------------------------------------------------------------------

(c) The Board or Committee, in its discretion, shall have the right to
accelerate the vesting of the balance, or some portion of the balance, of the
unvested Shares at any time. If so accelerated, such Shares will be considered
as having vested as of the date specified by the Board or Committee.

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Shares that have not vested pursuant to Sections 4 or 5 will
thereupon be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company upon the date the Grantee ceases to be an
Employee or Consultant. The Grantee hereby appoints the Escrow Agent with full
power of substitution, as the Grantee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Grantee to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon forfeiture.

For purposes of this Agreement, the Grantee’s status as an Employee or Consult
shall not be considered interrupted in the case of sick leave, military leave or
any other leave of absence approved by the Board or Committee; provided that
such leave is for a period of not more than 90 days or reemployment upon the
expiration of such leave is guaranteed by contract or statute. For purposes of
this Agreement, a change in status from Employee to Consultant or from
Consultant to Employee will not constitute a termination of employment.

7. Withholding of Taxes.

(a) Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares may be released from the escrow established pursuant to
Section 3 unless and until satisfactory arrangements (as determined by the
Committee) will have been made by the Grantee with respect to the payment of
income and employment taxes in respect of the amount that is considered
compensation includable in such person’s gross income, which the Company
determines must be withheld with respect to such Shares, pursuant to
Section 3402(a) of the Code and any applicable state statute or regulation.

(b) At the sole and absolute discretion of the Committee, the Grantee may pay
all or any part of the total estimated federal and state income tax liability
arising out of the receipt of such Shares, (a “Tax Event”) by tendering
already-owned Shares or by directing the Company to withhold Shares otherwise to
be transferred to the holder of such Shares as a result of the exercise or
receipt thereof in an amount equal to the estimated federal and state income tax
liability arising out of such event, provided that no more shares may be
withheld than are necessary to satisfy the holder’s actual minimum withholding
obligation with respect to the exercise of the Grant. In such event, the holder
of such Shares must, however, notify the Committee of his or her desire to pay
all or any part of the total estimated federal and state income tax liability
arising out of a Tax Event by tendering already-owned Shares or having Shares
withheld prior to the date that the amount of federal or state income tax to be
withheld is to be determined. For purposes of this Section, Shares shall be
valued at their Fair Market Value (as such term is defined in the Plan) on the
date that the amount of the tax withholdings is to be determined.

8. Tax Consequences. The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Grantee understands that the Grantee (and not the Company)
shall be responsible for the Grantee’s own tax liability that may arise as a
result of the transactions contemplated by this Agreement. The Grantee
understands that Section 83 of the Code taxes as ordinary income the difference
between the purchase price for the Shares, which shall be $0.00 for the Grant of
shares hereunder, and the Fair Market Value of the Shares as of the date any
restrictions on the Shares lapse. The Grantee understands that the Grantee may
elect to be taxed as ordinary income the difference between the purchase price
for the Shares, which shall be $0.00 for the Grant of shares hereunder, and the
Fair Market Value of the Shares as of the date hereof, at the time the Shares
are received rather than when the restrictions on the Shares lapse by filing an
election under Section 83(b) of the Code with the I.R.S. within thirty (30) days
from the date of grant. THE FORM FOR MAKING THIS ELECTION IS ATTACHED AS EXHIBIT
A-1 HERETO.

THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) IF GRANTEE WANTS
TO MAKE THAT ELECTION, EVEN IF THE GRANTEE REQUESTS THE COMPANY OR ITS
REPRESENTATIVES, INCLUDING THE COMPANY’S LEGAL COUNSEL, TO MAKE THIS FILING ON
THE GRANTEE’S BEHALF.



--------------------------------------------------------------------------------

9. Rights as Stockholder. Neither the Grantee nor any person claiming under or
through the Grantee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Grantee or the Escrow Agent.

10. No Effect on Employment. The Grantee’s employment with the Company is on an
at-will basis only. Accordingly, the terms of the Grantee’s employment with the
Company will be determined from time to time by the Company, and the Company
will have the right, which is hereby expressly reserved, to terminate or change
the terms of the employment of the Grantee at any time for any reason
whatsoever, with or without good cause. For the purposes of this Section,
employment shall also refer to consultancy or directorships.

11. Adjustments. In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, divestiture or extraordinary dividend
(including a spin-off or any other change in the corporate structure or shares
of the Company), the Shares shall be adjusted or replaced with the number and
kind of securities determined on the same basis as for all other issued and
outstanding shares of Common Stock.

12. Grant is Not Transferable. This Grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Grant and the rights and
privileges conferred hereby immediately will become null and void. Shares that
have vested in accordance with Section 4 and/or Section 5 hereof may be
transferred in compliance with applicable securities laws.

13. Additional Conditions to Release from Escrow. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the release of such Shares from the
escrow established pursuant to Section 3, such release will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.

14. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Grantee and his or her heirs, executors, administrators, successors and assigns.

15. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Grantee or by the Company forthwith to the Company’s Board
of Directors or the Committee that administers the Plan, which shall timely
review such dispute. Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board or Committee upon any
questions arising under the Plan or this Grant.

16. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina excluding
that body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

17. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

18. 2005 Stock Plan. Grantee acknowledges receipt of a copy of the Plan and
represents that Grantee is familiar with the terms and provisions thereof, and
hereby accepts this Grant subject to all of the terms and provisions thereof.
Grantee has reviewed the Plan and this Grant in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant and
fully understands all provisions of the Grant.



--------------------------------------------------------------------------------

EXHIBIT A-1

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to the above-referenced
statutory provision, to include in taxpayer’s gross income for the current
taxable year the amount of any compensation taxable to taxpayer with respect to
the property described below.

 

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows.

 

NAME OF TAXPAYER:

    

                                                                               
       

   SPOUSE:        

ADDRESS:

               

 

IDENTIFICATION NO. OF TAXPAYER:

                     

IDENTIFICATION NO. OF TAXPAYER SPOUSE:

                     

TAXABLE YEAR:

                     

 

2. The property with respect to which the election is made is described as
follows:                      shares (the “Shares”) of the Common Stock of Salix
Pharmaceuticals, Ltd. (the “Company”).

 

3. The date of transfer was:                     , 20    .

 

4. The property is subject to the following restrictions: The Shares may not be
sold, transferred or otherwise disposed of, and will not be pledged or otherwise
hypothecated until the Shares have vested.

 

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $             per share.

 

6. The amount paid for such property was: $0.00 per share.

The undersigned has submitted a copy of this statement to the Company in
connection with the undersigned’s receipt of above-described property. The
transferee of such property is the person who performed the services in
connection with the transfer of such property.

 

Dated:                                           

      

                                                                               
                                 

            Taxpayer       

The undersigned spouse of taxpayer joins in this election.

 

Dated:                                           

      

                                                                               
                                

           

Spouse of Taxpayer

      